ORIGINAL                                                                               06/21/2022



            IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: OP 22-0223



                                       OP 22-0223

                                                                      FILED
 REGINALD BALL,
                                                                       JUN 2 1 2022
             Petitioner,                                                          "ori




       v.
                                                                    ORDER
 JAMES SALMONSEN, Warden
 Montana State Prison,

             Respondent.



       In a May 18, 2022 Order, this Court directed the Attorney General or counsel for
the Department of Corrections to file a response to self-represented Petitioner Reginald
Ball's Petition for Writ of Habeas Corpus. Ball alleged that the Department of Corrections
(Department) and the Montana State Prison (MSP) were not adhering to the Montana
Interstate Corrections Compact, in applying the law of Virginia, the sending state, to him.
He argued that he was at risk of losing good time credit in Virginia, based on a hearing for
a serious misconduct infraction at MSP.
      On June 13, 2022, Ball filed a Motion to Voluntarily Withdraw Petitioner's Writ of
Habeas Corpus. He states that on June 7, 2022, he has engaged in communication with
counsel for the Department, MSP's Interstate Compact Coordinator, and Virginia's
Department of Corrections Coordinator "to resolve these legal issues . . . of question." He
asserts that the legal issues presented in his Petition are being resolved and thus, making
his matter moot at this time. Ball requests dismissal of his Petition without prejudice.
      Therefore, upon good cause,
       IT IS ORDERED that Ball's Motion to Voluntarily Withdraw Petitioner's Writ of
Habeas Corpus is GRANTED and this matter is DISMISSED without prejudice.
      IT IS FURTHER ORDERED that Ba11's pending Motion for Appointment of
Counsel is DENIED, as moot.
      The Clerk is directed to provide a copy of this Order to counsel of record; to Wes
Somogy, Department of Corrections; and to Reginald Ball personally.
      DATED this ->
                 (--A AriAday ofJune, 2022.



                                                               Chief Justice




                                                    ._..   g   was7/1   4011Z




                                                                  Justices




                                           2